SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 31, 2013 Date of Report (Date of earliest event reported) Discovery Laboratories, Inc. (Exact name of registrant as specified in its charter) Delaware 000-26422 94-3171943 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 2600 Kelly Road, Suite 100 Warrington, Pennsylvania 18976 (Address of principal executive offices) (215) 488-9300 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. As previously reported in a Current Report on Form 8-K, filed with the Securities and Exchange Commission on May 10, 2013, Discovery Laboratories, Inc. (the “Company”) entered into an Underwriting Agreement (the “Underwriting Agreement”) with Stifel, Nicolaus & Company, Incorporated (“Stifel”), as the sole book-running manager, related to a public offering of an aggregate of 9,500,000 shares of common stock (the “Firm Shares”), par value $.001 per share (“Common Stock”).In addition, the Company granted Stifel a 30-day option to purchase up to an additional 1,425,000 shares of Common Stock to cover over-allotments, if any. On May 28, 2013, Stifel exercised its option to purchase 1,347,000 shares of Common Stock (the “Additional Shares”) at a price of $1.50 per share, less the underwriting discount.On May 31, 2013, the Company and Stifel closed on the sale of the Additional Shares, resulting in net proceeds to the Company of approximately $1,899,270. The total net proceeds to the Company from the sale of the Firm Shares and the Additional Shares are approximately $15.1 million. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Discovery Laboratories, Inc. By /s/ John G. Cooper Name: John G. Cooper Title: President and Chief Executive Officer Date:May 31, 2013
